Citation Nr: 1704876	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-40 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1967 to September 1971.  He had service in Vietnam, and was awarded the Vietnam Service Medal with two bronze stars, the Combat Infantryman Badge, and the Parachutist Badge.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2014, the Veteran testified at a Travel Board hearing before Veterans' Law Judge (VLJ) L. M. Barnard regarding his claim.  In April 2016, the Veteran testified at a Video Conference hearing before VLJ K. J. Alibrando regarding his claim.  Transcripts of both hearings are associated with the claims file.

VA law requires that a VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Additionally, when two hearings have been held by different VLJs concerning the same issue or issues, the law also requires that the Board assign a third VLJ to decide that issue or issues because a proceeding before the Board must be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2016); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the April 2016 hearing, the Veteran waived his right to have a hearing before the third member of the panel, VLJ Michael A. Pappas.  See April 2016 Hearing Transcript, pg. 2.  

The Veteran's claim was remanded for additional development in September 2014 and June 2016.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for erectile dysfunction was raised by the record in an October 2008 VA diabetes mellitus examination and a December 2010 VA Form 21-4138, and referred by the Board to the Agency of Original Jurisdiction (AOJ) in the June 2016 decision.  Review of the record subsequent to the Board's July 2016 referral indicates that an inferred memorandum was produced in July 2016, but that no further action has been taken on that matter.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's hypertension was caused or aggravated by his service-connected posttraumatic stress disorder with alcohol dependence in remission.


CONCLUSION OF LAW

Affording the Veteran the benefit of all reasonable doubt, hypertension was caused or aggravated by service-connected posttraumatic stress disorder with alcohol dependence in remission.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeal of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

The Veteran contends that his hypertension was caused by exposure to Agent Orange during service, or was caused or aggravated by his service-connected disabilities, including posttraumatic stress disorder (PTSD) with alcohol dependence in remission.

Service connection may be granted for a disability which is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 1 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has a current diagnosis of hypertension, satisfying the first element required to establish service connection.  The Veteran's service treatment records are void for a diagnosis of or treatment for hypertension.  However, the Veteran is service-connected for PTSD with alcohol dependence in remission.  Thus, the second service connection element is met.

Turning to the third service connection element, a nexus, a VA opinion was obtained in October 2016.  The examiner concluded that the Veteran's hypertension was less likely than not caused or aggravated by PTSD.  However, in her rationale, the examiner noted that the Veteran had been hypertensive for many years, and that his records suggested heavy alcohol use "at time (but not longer) of diagnosis."  The examiner explained that heavy alcohol use was a known contributor to cause and aggravate hypertension.  

Notwithstanding the examiner's conclusion noted above, the rating decision establishing service-connection for PTSD with alcohol dependence in remission indicated that the Veteran's alcohol dependence in remission was part and parcel of his PTSD.  See January 8, 2009 rating decision (noting the Veteran's reported use of alcohol to cope after his return from service in Vietnam).  Indeed, the medical evidence of record supports this conclusion.  See March 2016 VA Heart Conditions opinion (noting the Veteran's past VA mental health reports showed the Veteran's alcohol dependence spanned years and was associated with his service-connected PTSD).

The examiner's rationale regarding alcohol abuse, read in the context of the January 2009 rating decision and March 2016 VA opinion, supports a finding that the Veteran's hypertension was at least as likely as not caused or aggravated by his service-connected PTSD with alcohol dependence in remission.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).  Notably, the record contains no nexus evidence to the contrary.

Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for hypertension secondary to service-connected PTSD with alcohol dependence in remission is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is granted.  




__________________________                      __________________________
              K. J. ALIBRANDO			 L. M. BARNARD
             Veterans' Law Judge,                                        Veterans' Law Judge,
       Board of Veterans' Appeals                              Board of Veterans' Appeals

__________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


